260 F.2d 232
UNITED STATES of America, Plaintiff-Appellee,v.Roosevelt Linden O'DONNELL, Defendant-Appellant,
No. 12299.
United States Court of Appeals Seventh Circuit.
November 6, 1958.

Roosevelt Linden O'Donnell, pro se.
Phil McNagny, Jr., U. S. Atty., Fort Wayne, Ind., Kenneth C. Raub, Martin H. Kinney, Asst. U. S. Attys., Hammond, Ind., for appellee.
Before FINNEGAN, SCHNACKENBERG and HASTINGS, Circuit Judges.
SCHNACKENBERG, Circuit Judge.


1
Appellant has appealed from a judgment of the district court denying appellant's motion under § 22551 to vacate his sentence upon conviction for bank robbery.2


2
The only error assigned which merits our serious consideration is that his court-appointed counsel was ineffective. Appellant supports this charge by pointing out that counsel also represented appellant's wife, who participated in the bank robbery, and that her father was present at the trial, paid said counsel a fee, and assisted counsel in her defense.


3
These facts, if true, do not support the charge of ineffectiveness. Moreover, we find in the record no evidence to support that charge.


4
The judgment of the district court is affirmed.


5
Judgment affirmed.



Notes:


1
 28 U.S.C.A. § 2255


2
 18 U.S.C.A. § 2113(a) and (e)